 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    HELEN DONIER, et al.,

 9                                   Plaintiffs,            CASE NO. C19-0933-JCC

10           v.
                                                            ORDER GRANTING APPLICATION TO
11    WASHINGTON DEPARTMENT OF                              PROCEED IN FORMA PAUPERIS
      SOCIAL AND HEALTH SERVICES,
12
                                     Defendant.
13

14
            Because plaintiffs do not appear to have funds available to afford the $400.00 filing fee,
15
     plaintiffs financially qualify for in forma pauperis (IFP) status pursuant to 28 U.S.C. § 1915(a)(1).
16
     Therefore, plaintiffs’ IFP application (Dkt. 4) is GRANTED. The Clerk of the Court is directed
17
     to send a copy of this Order to plaintiffs and to the assigned District Judge.
18
            DATED this 8th day of July, 2019.
19

20

21
                                                           A
                                                           Mary Alice Theiler
                                                           United States Magistrate Judge
22

23

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS
     PAGE - 1
